Title: To Thomas Jefferson from John Barnes, 5 September 1806
From: Barnes, John
To: Jefferson, Thomas


                        
                            George Town (Potomac) 5th Sepr 1806.
                        
                        I had the honor, of receiving the Presidents two favrs. 29th Ulto. & 2d Inst. the former, covered Ck on the
                            Office of disct. & deposit at Washington for $1550—with the
                            several distributions thereof, while that of the latter—directs $340. to be remitted Mr James Brand—Carpenter at
                            Portland in Maine—shall be particularly atended to, and inquiring of the Treasurer to Morrow, with whom, I presume it can
                            be—conveniently Arranged—The remittance to Monticello of Course will be $244.29. say $245.—
                        to accomodate Mr Carpenter I have already advance him $20—
                        In consequence of the Presidents late advices to Mr LeMaire—and concern to learn Mr Shorts indisposition, I took the liberty to address a few lines on the occasion advising of my Receiving a Case, containing two dozen Wine which the President had ordered Mr LeMaire—to be forwarded him
                            to Philadelphia by very first Opportunity—Capt. Hand is hourly expected, by whom it will be sent,
                  with Assurance of my
                            Esteem—and Respectfull Complimts to the good families—I have the Honor to be—the Presidents most Obedient and very huml
                            Servant
                        
                            John Barnes.
                        
                    